DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/03/2022 has been entered.
 
The present application, filed on 01/19/2018. Claim 8-21 are pending and have been examined. Claims 1 and 8 are independent claim. In the current amendments, claims 8, 13, 15 and 20 are amended. Claims 8-21 are pending and have been examined.
In response to amendments and remarks filed on 07/03/2022, the double patenting on claims 9-12, 14,16-19 and 21,  35 U.S.C. 101 rejection to claims 8, 9, 11, 15, 16 and 18 have been withdrawn. 
The present application claims child priority to application no. 16/440,064 (filed on 06/13/2019).
Information Disclosure Statement
The information disclosure statement (IDS) submitted 05/25/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
 “computer readable storage medium” in claims 8 -14 is interpreted as “non-transitory computer readable storage medium” in view of [00111], which recites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 13, 15 and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/440,064 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the copending Application No. 16/401,252 with obvious wording variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 8, 13, 15 and 20:
Instant Application No. 15/875,575 
Application No. 16/440,064 (reference application) 
Claim 8: 
     A computer program product for generating a neural network, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for:

      preparing a plurality of initial neural networks, each of which comprises an input layer containing one or more input nodes, a middle layer containing one or more middle nodes, and an output layer containing one or more output nodes; 

and generating a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks.






performing supervised training of the output layer of each of the plurality of initial neural networks using a set of training data
Claim 1 (upon which claim 6 depends):  
A method for generating a neural network, the method comprising:  






 
   2preparing, by a processor, a plurality of initial neural networks, each of which comprises 3an input layer containing one or more input nodes, a middle layer containing one or more middle 4nodes, and an output layer containing one or more output nodes; and 
 
     5generating, by the processor, a new neural network comprising a new middle layer 6containing one or more middle nodes based on the middle nodes of the middle layers of the 7plurality of initial neural networks.


Claim 13:  
         The computer program product as recited in claim 8, wherein the preparing of the plurality of initial neural networks comprises the programming instructions for: 

         obtaining N initial conditions, N being an integer larger than 1, each condition corresponding to one of the initial neural networks; 

     performing unsupervised training of the middle layer of each initial neural network using the corresponding initial condition.  3P201703879US01PATENT

   


Claim 6: 
     The method as recited in claim 1, wherein the preparing of the plurality of initial neural 2networks comprises:  



     3obtaining N initial conditions, N being an integer larger than 1, each condition 4corresponding to one of the initial neural networks; 

   5performing unsupervised training of the middle layer of each initial neural network using 6the corresponding initial condition; and 

     7performing supervised training of the output layer of each initial neural network using a 8set of training data.
Claim 15: 
     A system, comprising: a memory unit for storing a computer program for generating a neural network; and 

    a processor coupled to the memory unit, wherein the processor is configured to execute the program instructions of the computer program comprising: 

   preparing a plurality of initial neural networks, each of which comprises an input layer containing one or more input nodes, a middle layer containing one or more middle nodes, and an output layer containing one or more output nodes; 


and generating a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks.



     performing supervised training of the output layer of each of the plurality of initial neural networks using a set of training dataperforming supervised training of the output layer of each of the plurality of initial neural networks using a set of training data
Claim 1  : 
A method for generating a neural network, the method comprising:  







    2preparing, by a processor, a plurality of initial neural networks, each of which comprises 3an input layer containing one or more input nodes, a middle layer containing one or more middle 4nodes, and an output layer containing one or more output nodes; and 

      5generating, by the processor, a new neural network comprising a new middle layer 6containing one or more middle nodes based on the middle nodes of the middle layers of the 7plurality of initial neural networks.

Claim 20:  
  The system as recited in claim 15, wherein the preparing of the plurality of initial neural networks comprises:  5P201703879US01PATENT 

  obtaining N initial conditions, N being an integer larger than 1, each condition corresponding to one of the initial neural networks; 

   performing unsupervised training of the middle layer of each initial neural network using the corresponding initial condition.

Claim 6: 
     The method as recited in claim 1, wherein the preparing of the plurality of initial neural 2networks comprises:  

     3obtaining N initial conditions, N being an integer larger than 1, each condition 4corresponding to one of the initial neural networks; 

   5performing unsupervised training of the middle layer of each initial neural network using 6the corresponding initial condition; and 

     7performing supervised training of the output layer of each initial neural network using a 8set of training data.


Claim 8 of the current application differs from portion of claim 1 of the reference application incorporated into claim 6  in that claim 8 (instant) recites “A computer program product for generating a neural network, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for:” whereas Claim 1 (reference) recites “A method for generating a neural network, the method comprising“. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to implement the method of claim 1 of the reference application as a computer program product by generating neural network of the method utilizing computer with generic computer components. 
Dependent claim 13 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/440,064 (reference application) for the same rationale as discussed with respect to instant application claim 13. 
Claim 15 of the instant application differs from portion of claim 1 of the reference application incorporated into claim 6 in that claim 15 (instant) “A system, comprising: a memory unit for storing a computer program for generating a neural network; and a processor coupled to the memory unit, wherein the processor is configured to execute the program instructions of the computer program comprising” whereas claim 1 (reference) recites “A method for generating a neural network, the method comprising”. It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to implement the method of claim 15 of the reference application as computer system by generating neural network the steps of the method utilizing a computer with generic computer components.   
Dependent claim 20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/440,064 (reference application) for the same rationale as discussed with respect to instant application claim 20. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Suganuma “A Genetic Programming Approach to Designing Convolutional Neural Network Architectures” in view of Kim (US-20160093050-A1). 
Claim 8: 
Suganuma teaches A computer program product for generating a neural network (Figure 1 teaches generating neural network), 
the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for (4.2 Experimental Setting & Page 501, 1st Column, 6th Paragraph “run the experiments on the machines with 3.2GHz CPU, 32GB RAM, and two NVIDIA GeForce GTX 1080 (or two GTX 1070) GPUs” ): 
preparing…. initial neural networks, each of which comprises an input layer containing one or more input nodes, a middle layer containing one or more middle nodes, and an output layer containing one or more output nodes (Figure 1 teaches neural network wherein I box for input, O for output and 5 white square box (correspond to middle layer)); 
and generating a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers….of initial neural networks (3.2 Evolutionary Algorithm, & Page 499, 2nd column, 2nd paragraph “we want to evaluate some candidate solutions in parallel at each generation. Therefore, we apply the mutation operator” and Page 499 Figure 1 teaches evaluating middle nodes of the middle layers and Figure 1 teaches middle layer (white square in figure 1) containing one or more nodes).
performing…training of the output layer of each of the plurality of initial neural networks using a set of training data (3 The CNN architecture defined by CGP is trained using a training dataset & Page 498, 2nd column, 1nd paragraph “The CNN architecture defined by CGP is trained using a training dataset” teaches performing training on the CNN (neural network) using training data); 
While Suganuma teaches Performing training of initial neural networks using a set of training data, Suganuma does not explicitly teach the supervised training and a plurality of initial neural network.
However, Kim teaches preparing a plurality of initial neural networks (Page 3 Paragraph 0076 “Although FIG. 1 illustrates three artificial neural networks 51, 52, and 53” teaches neural network more than 1)
and performing supervised training of the output layer of each of the plurality of initial neural networks using a set of training data (Page 13 Para [0267] “training data for supervised learning of the third artificial neural network 343” teaches of neural network training using supervised learning).
It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the invention of Kim by using a supervised learning on a plurality of initial neural network, as does Kim, as trained using the training data on the neural networks. The motivation to do so is that the supervised learning provide “correlation” of the “feature vector” on initially one neural network to perform over the multiple initial neural network (Page 13 Para [0278]).
Claim 9:
Suganuma in view of Kim teaches The computer program product as recited in claim 8, 
Suganuma further teaches and wherein the generating of the new neural network comprises the programming instructions for: selecting one or more of the middle nodes of the…initial neural networks; and including the selected one or more middle nodes in the new middle layer of the new neural network (3.2 Evolutionary Algorithm, & Page 499, 2nd column, 2nd paragraph “we want to evaluate some candidate solutions in parallel at each generation. Therefore, we apply the mutation operator” and Page 499 Figure 1 and 3.2 Evolutionary Algorithm & Page 500, 1st column, 2nd paragraph “Select an elite individual from the set of P and C, and then replace P with the elite individual” teaches generating new neural network wherein the 5 white square box (correspond to middle layer of middle nodes) are selected and selected middle nodes are include in new neural network).
Kim further teaches wherein the plurality of initial neural networks comprises N initial neural networks, N being an integer larger than 1 (Page 3 Paragraph 0076 “Although FIG. 1 illustrates three artificial neural networks 51, 52, and 53” teaches neural network more than 1). 
The Suganuma / Kim combination has already demonstrated that the plurality of initial neural networks.
Claim 10:
Suganuma in view of Kim teaches The computer program product as recited in claim 9, 
Suganuma further teaches wherein the selecting of the one or more of the middle nodes of the….initial neural networks comprises the programming instructions for (Page 499 Figure 1 and 3.2 Evolutionary Algorithm & Page 500, 1st column, 2nd paragraph “Select an elite individual from the set of P and C, and then replace P with the elite individual” teaches selecting one or more middle nodes of the neural network): 
obtaining K different sets of training data, K being an integer more than 1 (4.1 Dataset & Page 500, 2nd column, 3rd paragraph “we use the remaining 5, 000 images for the validation set of the CGP fitness evaluation” teaches 5000 image (correspond to more than 1 training data));
performing…training on the…initial neural networks with each of the…different sets of training data to obtain…training results for each of the…initial neural networks (3 The CNN architecture defined by CGP is trained using a training dataset & Page 498, 2nd column, 1nd paragraph “The CNN architecture defined by CGP is trained using a training dataset, and the validation accuracy is assigned as the fitness of the architecture” teaches performing training on the CNN (neural network) using training data to assign the validation accuracy (correspond to result)); 
and selecting at least one of the middle nodes in the middle layer of the…initial neural networks using the…training results (3.2 Evolutionary Algorithm & Page 500, 1st column, 2nd paragraph “(3) Train the λ CNNs represented by offsprings C in parallel, and assign the validation accuracies as the fitness…..(5) Select an elite individual from the set of P and C, and then replace P with the elite individual” and Page 499 Figure 1, as shown in figure 1 from the initial middle layer 5 white square box (correspond to middle node) reduce to 4 white square box (correspond to middle node) which is selecting middle layer of the neural network), 
such that selected middle nodes contribute to an output from the output layer to a greater degree than non-selected middle nodes (3.1 Representation of CNN Architectures & Page 499, 1st column, 1st paragraph “not all of the nodes are connected to the output nodes. Node No. 5 on the left side of Figure 2 is an inactive node” and 3.2 Evolutionary Algorithm & Page 500, 1st column, 2nd paragraph “Select an elite individual from the set of P and C” and Figure 1 teaches connection between in output layer and middle layers and on active node we apply the mutation which is selected active node provide output).
The Suganuma/Kim combination has already demonstrated that the training using supervised learning and the plurality of initial neural networks.
Claim 11:
Suganuma in view of Kim teaches The computer program product as recited in claim 9, 
Suganuma further teaches wherein the middle layer of each of the plurality of initial neural network comprises L middle nodes, L being an integer larger than 2, and wherein the number of the middle nodes in the new middle layer is equal to or less than L (Figure 1. teaches initial neural network’s middle layer contain 5 nodes (correspond to white square) and as shown new middle layers contains 4 nodes (correspond to white square box)).
Claim 12:
Suganuma in view of Kim teaches The computer program product as recited in claim 9, 
wherein the generating of the new neural network further comprises the programming instructions for (Figure 1 teaches generating neural network): 
performing….training on the selected middle nodes (Page 498, 2nd column, 1nd paragraph “The CNN architecture defined by CGP is trained using a training dataset” teaches performing training), 
the……training comprising biasing the middle nodes such that certain middle nodes are avoided (3.2 Evolutionary Algorithm & Page 500, 1st column, 2nd paragraph “Apply the neutral mutation to parent P. (5) Select an elite individual from the set of P and C” and Figure 1 teaches selecting set of p and c (correspond to middle nodes) wherein decrease 5 middle node to 4 middle nodes which means certain middle nodes are avoided). 
Kim further teaches performing unsupervised training on the selected middle nodes (Page 4 Para [0094] “Different training data 41 and 42 may be used for unsupervised learning of the first artificial neural network 51 and unsupervised learning of the second artificial neural network 52” teaches unsupervised training performed in the neural network). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the invention of Suganuma by performing unsupervised training, as does Kim, as unsupervised training on the neural network. The motivation to do so is that using unsupervised learning on neural network “trained to extract feature(s) from the input image” (Page 4 Para [0093]).
Claim 13:
Suganuma in view of Kim teaches The computer program product as recited in claim 8, 
Suganuma further teaches wherein the preparing of the plurality of initial neural networks comprises the programming instructions for (Figure 1 teaches preparing neural network): 
Kim further teaches obtaining N initial conditions, N being an integer larger than 1, each condition corresponding to one of the initial neural networks (Page 4 Paragraph [0093]“the second artificial neural network 52 are trained to extract feature(s) from the input image. The feature(s) extracted from the image may be represented as a feature vector” and Page 5 Paragraph [0111] “the patch image is input to the first artificial neural network 51, a feature vector V1 corresponding to the patch image input through the first to fourth layers L11 to L14 is output” teaches initial neural network provide own vector representations (conditions)) ; 
and performing unsupervised training of the middle layer of each initial neural network using the corresponding initial condition (Page 4 Para [0094] “Different training data 41 and 42 may be used for unsupervised learning of the first artificial neural network 51 and unsupervised learning of the second artificial neural network 52” and Page 4 Paragraph [0093]“the second artificial neural network 52 are trained to extract feature(s) from the input image. The feature(s) extracted from the image may be represented as a feature vector” and Page 5 Paragraph [0111] “the patch image is input to the first artificial neural network 51, a feature vector V1 corresponding to the patch image input through the first to fourth layers L11 to L14 is output” teaches initial neural networks provide own feature vector representations (conditions) by performing unsupervised training).
It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the invention of Suganuma by condition of neural networks, as does Kim, as condition of the neural networks. The motivation to do so is that “the third artificial neural network 343 outputs the first feature vector that has a correlation with the second feature vector” (Page 13 Para [0278]).
Claim 14:
Suganuma in view of Kim teaches The computer program product as recited in claim 8, 
Suganuma further teaches wherein the preparing….of initial neural networks comprises the programming instructions for (Figure 1 teaches preparing neural network): 
Performing….training of the middle layer of each candidate neural network using the corresponding initial condition (3 The CNN architecture defined by CGP is trained using a training dataset & Page 498, 2nd column, 1nd paragraph “The CNN architecture defined by CGP is trained using a training dataset” teaches performing training on the CNN (neural network) using training data); 
Performing….training of the output layer of each candidate neural network using a set of training data (3 The CNN architecture defined by CGP is trained using a training dataset & Page 498, 2nd column, 1nd paragraph “The CNN architecture defined by CGP is trained using a training dataset” teaches performing training on the CNN (neural network) using training data); 
evaluating a performance of each candidate neural network (3.2 Evolutionary Algorithm & Page 499, 2nd column, 2nd paragraph “we want to evaluate some candidate solutions in parallel at each generation” teaches evaluating candidate solution (correspond to performance)); 
Kim further teaches obtaining M initial conditions, M being an integer larger than 2, each condition corresponding to one of M candidate neural networks (Page 4 Paragraph [0093]“the second artificial neural network 52 are trained to extract feature(s) from the input image. The feature(s) extracted from the image may be represented as a feature vector” and Page 5 Paragraph [0111] “the patch image is input to the first artificial neural network 51, a feature vector V1 corresponding to the patch image input through the first to fourth layers L11 to L14 is output” and Page 7 Paragraph [0160] “the third artificial neural network 53 includes the first feature vector” teaches initial neural network are three and provide own vector representations each neural network separately (conditions)); 
and selecting N initial neural networks from among the M candidate neural networks using the performances, N being an integer larger than 1 and smaller than M (Page 4 Para [0085] “The first artificial neural network 51 and the second artificial neural network 52 used for feature extraction are pre-trained by the learning device 40” and Page 8 Para [0173] “the first artificial neural network 51 becomes an output of the third artificial neural network 53, and the second feature vector group output using the second artificial neural network 52 becomes an input of the third artificial neural network 53” teaches among 3 initial neural network selected neural network will be 2).
The Suganuma/Kim combination has already demonstrated that the training using supervised learning, unsupervised learning and a plurality initial neural networks.
Claim 15-21:
Claims 15-21 recite a system comprising a memory unit storing the computer program of Claims 8-14, respectively, and a processor. As Suganuma's computer program is implemented on a computer (Suganuma, 4.2 Experimental Setting & Page 501, 1st column, 6th paragraph “We have implemented our methods using the Chainer [34] (version 1.16.0), Claims 15-21 are rejected for reasons set forth in the rejections of Claims 8-14, respectively.  
Response to Arguments
Applicant's arguments filed on 07/03/2022 with respect to double patenting rejection to Claims 8, 13, 15 and 20 have been fully considered.
Regarding Claims 8, 13, 15 and 20, Applicant asserts “Since none of the claims have been allowed in the present Application, Applicant defers responding to this rejection. II.” (Remarks Pg. 7). 
Examiner response: 
The examiner respectfully disagrees. First, according to MPEP § 804.01, “A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is: is any invention claimed in the application anticipated by, or an obvious variation of, an invention claimed in the patent? If the answer is yes, then a nonstatutory double patenting rejection may be appropriate. Nonstatutory double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 102(c)  or pre-AIA  35 U.S.C. 103(c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).” (emphasis added). Second, Applicant did not provide specific arguments as to the double patent rejection. Therefore, the non-statutory double patenting rejection to claims 8, 13, 15 and 20 is maintained.

Applicant's arguments filed on 07/03/2022 with respect to the 35 U.S.C. 103 rejection to Claims 8 and 15 have been fully considered but not persuasive.
Applicant asserts that “The Examiner has not pointed to any language in Suganuma that specifically discusses such "white square boxes" in Figure 1 as corresponding to a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks. Where does Figure 1 illustrate the plurality of initial neural networks? Where does Figure 1 explain generating a new neural network that comprises a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks? Applicant only sees the term "reproduction" in Figure 1, in which Suganuma discusses such an aspect by applying the mutation operator until at least one active node changes for reproducing the candidate solution. See, e.g., page 499. The Examiner has not explained how such teaching infers generating a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks. Suganuma is simply teaching the aspect of evaluating candidate solutions in parallel at each generation by applying a mutation operator until at least one active node changes for reproducing the candidate solution” (Remarks, Pg. 14-15).
Examiner response: 
The examiner respectfully disagrees. As discussed in the rejection above, Suganuma in Fig. 1 “Reproduction” initial neural network count is 1 than producing 2 neural network and evaluating candidate solution, therefore evolution of each generation teaches generated new neural network comprising new middle layer. Therefore, the 35 U.S.C. 103 rejection made in the previous office action is maintained.

Regarding Claims 8 and 15, Applicant asserts “There is no language in the cited passage of Wang that teaches or suggests performing supervised training of the output layer of each initial neural network using a set of training data. Instead, Wang simply teaches adjusting the weight vector between the hidden and output layer using supervised learning” (remarks Pg. 16). 
Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Regarding Claims 8 and 15, Applicant asserts “Furthermore, what is the rational connection between generating a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)?” (Remarks Pg. 9-10).  

Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Applicant's arguments filed on 07/03/2022 with respect to the 35 U.S.C. 103 rejection to Claims 9, 10, 11, 16, 17 and 18 have been fully considered but not persuasive. 
Regarding Claims 9 and 16, Applicant asserts “Instead, as discussed above, Suganuma simply teaches selecting an elite individual from the set of P and C, and then replacing P with the elite individual. As understood by Applicant, the "P" corresponds to the parent and "C" corresponds to the offsprings which are generated by applying the forced mutation to P. See, e.g., page 500 of Suganuma. The Examiner has not explained how replacing the parent with the elite individual corresponds to including the selected middle node(s) in the new middle layer of the new neural network. 
Furthermore, Cao simply teaches that the neural network includes an input layer, an output layer and hidden layers. Additionally, Kim simply teaches performing image registration using pre-trained artificial neural networks. Such disclosures do not teach or suggest selecting one or more of the middle nodes of the N initial neural networks” (Remarks Page 22)
Examiner response: 
The examiner respectfully disagrees. As discussed in the rejection above, Suganuma in view of Kim teaches Pg. 500 Section 3.2 Evolutionary algorithms “Select an elite individual from the set of P and C, and then replace P with the elite individual” teach Selecting elite individual (corresponds to selecting one of the middle nodes) from the set of P and c (corresponds to initial neural network) and Kim teaches plurality of initial neural networks. Therefore, the 35 U.S.C. 103 rejection made in the previous office action is maintained.

Regarding Claims 10 and 17, Applicant asserts “The Examiner has not explained how such a set of parents and offsprings corresponds to selecting at least one of the middle nodes in the middle layer of the N initial neural networks using the K training results, such that the selected middle nodes contribute to an output from the output layer to a greater degree than non-selected middle nodes….. The Examiner has not explained how using different training data for unsupervised learning of the artificial neural networks implies selecting at least one of the middle nodes in the middle layer of the N initial neural networks using the K training results, such that selected middle nodes contribute to an output from the output layer to a greater degree than non-selected middle nodes” (Remarks, Page 27).

 Examiner response: 
The examiner respectfully disagrees. As discussed in the rejection above, Suganuma Page 500 Section 3.2 “Select an elite individual from the set of P and C, and then replace P with the elite individual” teaches selecting elite individual (corresponds to best middle nodes are picked) from the set. Suganuma as shown in fig.1 from initial white square box (corresponds to middle layer). Further Suganuma Pg. 499 Section 3.2 “To efficiently use the computational resource, we want to evaluate some candidate solutions in parallel at each generation. Therefore, we apply the mutation operator until at least one active node changes for reproducing the candidate solution” teaches applying mutation to at least one active node (corresponds to greater degree than non-selected middle nodes) changes for reproducing the candidate solution (corresponds to output). Kim teaches The Suganuma/Kim combination has already demonstrated that the training using supervised learning and the plurality of initial neural networks. Therefore, the 35 U.S.C. 103 rejection made in the previous office action is maintained.

Regarding Claims 9 and 16, Applicant asserts “Furthermore, what is the rational connection between selecting one or more of the middle nodes of the N initial neural networks (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)? Additionally, what is the rational connection between including the selected one or more middle nodes in the new middle layer of the new neural network (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)?” (Remarks Page 30).  

Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Regarding Claims 10 and 17, Applicant asserts “what is the rational connection between selecting at least one of the middle nodes in the middle layer... such that selected middle nodes contribute to an output from the output layer to a greater degree than non-selected middle nodes (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)?” (Remarks Page 34).  

Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Regarding Claims 10 and 17, Applicant asserts “Furthermore, what is the rational connection between obtaining K different sets of training data, K being an integer more than 1 (missing claim limitation) and extracting features from the images (Examiner's reasoning)? Additionally, what is the rational connection between performing supervised training on the N initial neural networks with each of the K different sets of training data to obtain K training results for each of the N initial neural networks (missing claim limitation) and extracting features from the images (Examiner's reasoning)? Furthermore, what is the rational connection between selecting at least one of the middle nodes in the middle layer of the N initial neural networks using the K training results (missing claim limitation) and extracting features from the images (Examiner's reasoning)” (Remarks Page 37).  

Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Regarding Claims 11 and 18, Applicant asserts “Furthermore, what is the rational connection between having the middle layer of each of the plurality of initial neural network comprises L middle nodes, L being an integer larger than 2 (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)? Additionally, what is the rational connection between having the number of the middle nodes in the new middle layer be equal to or less than L (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)?” (Remarks Page 40).  

Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Applicant's arguments filed on 07/03/2022 with respect to the 35 U.S.C. 103 rejection to Claims 12 and 19 have been fully considered but not persuasive. 
Regarding Claims 12 and 19, Applicant asserts “There is no language in the cited passages of Wang that teaches or suggests performing unsupervised training on the selected middle nodes. Instead, Wang simply teaches adjusting the weight vector between the input and hidden layer by unsupervised learning. Based on Applicant's understanding, the Examiner interprets the hidden nodes of Wang as corresponding to the claimed middle nodes. However, Wang does not discuss performing unsupervised learning on such nodes. Instead, Wang teaches adjusting the weight vector between the input and hidden layer by unsupervised learning. Neither is there any language in the cited passages of Wang that teaches or suggests that the unsupervised training comprises biasing the middle nodes such that certain middle nodes are avoided” (Remarks Page 44-45).  

Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Regarding Claims 12 and 19, Applicant asserts “Furthermore, what is the rational connection between having the unsupervised training comprise biasing the middle nodes such that certain middle nodes are avoided (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)?” (Remarks Page 48).  

Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Regarding Claims 12 and 19, Applicant asserts “Furthermore, what is the rational connection between performing unsupervised training on the selected middle nodes, where the unsupervised training comprises biasing the middle nodes (missing claim limitations) and solving classifying problems (Examiner's reasoning)?” (Remarks Page 51).  

Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Applicant's arguments filed on 07/03/2022 with respect to the 35 U.S.C. 103 rejection to Claims 13-14 and 20-21 have been fully considered but not persuasive. 
Regarding Claims 13 and 20, Applicant asserts “There is no language in the cited passages of Cao and Wang that teaches or suggests obtaining N initial conditions, N being an integer larger than 1, each condition corresponding to one of the initial neural networks. Instead, Cao simply teaches that each input word or phrase is initially provided with an input vector which, in many cases, is randomly initialized. The Examiner has not explained how each word or phrase corresponds to a condition corresponding to one of the initial neural networks. Neither is there any language in the cited passages of Cao and Wang that teaches or suggests performing unsupervised training of the middle layer of each initial neural network using the corresponding initial condition. Instead, Wang simply teaches adjusting the weight vector between the input and hidden layer using unsupervised learning” (Remarks Page 52-53)
Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Regarding Claims 14 and 21, Applicant asserts “Neither is there any language in the cited passages of Cao, Suganuma and Wang that teaches or suggests selecting N initial neural networks from among the M candidate neural networks using the performances, N being an integer larger than 1 and smaller than M. Instead, Suganuma simply teaches selecting an elite individual from the set of P and C, and then replacing P with the elite individual. The Examiner has not explained how selecting an elite individual, as discussed in Suganuma, corresponds to selecting N initial neural networks from among the M candidate neural networks using the performances” (Remarks Page 55)
Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Regarding Claims 13 and 20, Applicant asserts “Furthermore, what is the rational connection between performing unsupervised training of the middle layer of each initial neural network using the corresponding initial condition (missing claim limitation) and solving classifying problems (Examiner's reasoning)?” (Remarks Page 58)
Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Regarding Claims 14 and 21, Applicant asserts “Furthermore, what is the rational connection between selecting N initial neural networks from among the M candidate neural networks using the performances, N being an integer larger than 1 and smaller than M (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)?” (Remarks Page 61)
Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Regarding Claims 14 and 21, Applicant asserts “Furthermore, what is the rational connection between performing unsupervised training of the middle layer of each candidate neural network using the corresponding initial condition (missing claim limitation) and solving classifying problems (Examiner's reasoning)? Additionally, what is the rational connection between performing supervised training of the output layer of each candidate neural network using a set of training data (missing claim limitation) and solving classifying problems (Examiner's reasoning)? Furthermore, what is the rational connection between evaluating a performance of each candidate neural network (missing claim limitation) and solving classifying problems (Examiner's reasoning)?” (Remarks Page 64)
Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cao (US-9659560-B2) teaches generating neural network for the classification.
Wang (“A comparison among three neural networks for text classification”) teaches performing unsupervised and supervised learning on the neural network. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOKESHA G PATEL/           Examiner, Art Unit 2125                                                                                                                                                                                             
/BRIAN M SMITH/           Primary Examiner, Art Unit 2122